Citation Nr: 0411098	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  01-02 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of overpayment of improved pension benefits 
in the amount of $32,730, to include the question of whether the 
overpayment was properly created.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from November 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from adverse decisions by the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The Committee originally denied the veteran's  claim for waiver of 
recovery of overpayment of improved pension benefits in the amount 
of $9,762.00.  For reasons discussed below, the Board has 
rephrased the issue listed on the title page to better reflect the 
issue on appeal.


REMAND

The Committee originally denied a claim of waiver of overpayment 
of improved pension benefits in the amount of $9,762.00.  The 
initial audit of the account, conducted by the RO on April 7, 
2000,  concluded that the overpayment was caused by the veteran's 
receipt of $2,342.00 of earned income for the year 1996.  In 
calculating the overpayment, the RO credited the veteran for 
$2,342.00 of earned income for the years 1997 and thereafter, but 
there is no evidence of record to support this determination.  The 
veteran himself denies any earned income after 1996.  Thus, the 
evidence of record, or rather lack thereof, raises the issue of 
the proper calculation of the debt.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998) (the Board 
must consider the lawfulness of the debt asserted in a waiver 
decision).  

However, the RO has recently discovered that the veteran has 
failed to report spousal receipt of Social Security benefits since 
1982, and this has led to a determination that the veteran was 
overpaid $32,730 in improved pension benefits since 1982.  It is 
unclear from the record whether the alleged overpayment of $32,730 
includes the $9,762.00 of overpaid benefits which is at issue 
before the Board.  It is clear from the record that the spousal 
Social Security benefits were not considered in the RO's 
calculation of the $9,762.00 overpayment.  The Board finds that, 
based upon an intertwining of facts and law, the issue of 
entitlement to waiver of overpayment of improved pension benefits 
in the amount of $32,730, to include the question of whether 
overpayment was properly created, is currently before the Board.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Parker v. 
Brown, 7 Vet. App. 116, 118 (1994).

The Board is of the opinion that the Committee must revisit the 
issue of the proper creation of the debt in this case with clear 
delineation given to the sources of income and periods of time 
involved.  In so doing, the Committee must consider the additional 
information that the veteran submitted in May 2003 without waiver 
of initial agency of jurisdiction review.  If, upon recalculation, 
the Committee determines that the overpayment in question exceeds 
$20,000, then the claim must be assigned to a new panel consisting 
of entirely different members for readjudication.  38 C.F.R. § 
1.955(e)(3) (2003).

Accordingly, the Board has no alternative but to defer further 
appellate consideration and this case is REMANDED to the Committee 
via the Appeals Management Center (AMC), in Washington, DC for the 
following actions:

1.  The Committee should recalculate the overpayment in question 
and issue an audit of the veteran's account for the period of the 
overpayment.  The audit should list the amounts due and the 
amounts actually paid on a monthly basis and the amount of income 
considered in arriving at the amount due. 

2.  The veteran should be afforded an opportunity to submit a VA 
Form 4-5655, Financial Status Report, listing his family's yearly 
expenses and income.

3.  Thereafter, the Committee should readjudicate the veteran's 
claim for waiver of overpayment of improved pension benefits in 
the amount of $32,730, to include the question of whether the 
overpayment was properly created.  If upon recalculation the 
Committee determines that the overpayment in question exceeds 
$20,000, then the claim must be assigned to a new panel consisting 
of entirely different members for readjudication per 38 C.F.R. § 
1.955(e)(3).  If the claim continues to be denied, a supplemental 
statement of the case should be issued and the veteran and his 
representative provided an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no action 
until otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  The 
purpose of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn regarding 
the final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





